On the Merits.
SOMMERVILLE, J.
[2] The plaintiff, alleging itself to be the owner of several pieces of property described in the petition filed by it, asks that there be judgment in its favor and against defendants, quieting and confirming petitioner’s said tax titles to the property described, and recognizing petitioner as the owner thereof in perfect ownership. The issue was joined by the two defendants named in the petition. They made no appearance at the time of the trial in the trial court, and there was judgment, after full evidence had been offered by plaintiff to prove its allegations, in favor of said plaintiff. From that judgment, one of the defendants, Lloyd Posey, appealed to this court. He has since died, and proper parties have been made in his place. Defendant has not *945made an appearance in this court, by brief or otherwise, in support of his appeal.
The evidence in the record shows that plaintiff is the owner of the property described in its petition, and it is entitled to be recognized as such.
There is no error in the judgment appealed from, and it is affirmed, with costs.